NOTE: This order is nonprecedential.

ﬂaniteh étatw QEuurt of Qppealﬁ
for the jfeheral Qtirtuit

ASHLEY FURNITURE INDUSTRIES, INC.,
Plaintiff-Appellant, '

V.

UNITED STATES,
Defendant-Appellee,

AND

UNITED STATES INTERNATIONAL TRADE
COMMISSION,

Defendant-Appellee,
AND

AMERICAN FURNITURE MANUFACTURERS
COMMITTEE FOR LEGAL TRADE, KINCAID
FURNITURE CO., INC., L. &‘J.G. STICKLEY, INC.,
SANDBERG FURNITURE MANUFACTURING
COMPANY, INC., STANLEY FURNITURE
COMPANY, INC., T. COPELAND AND SONS, INC.,
AND VAUGHAN—BASSETT FURNITURE COMPANY,
INC.,
Defendants-Appellees.

2012-1196

 

ASHLEY FURNITURE V. US 2

Appeal from the United States Court of International
Trade in consolidated case no. 07-CV-0323, Judge Timo-
thy C. Stanceu.

ON MOTION

ORDER

American Furniture Manufacturers Committee for
Legal Trade; Kincaid Furniture Co., Inc., et a1., move
without opposition for an extension of time, until July 27,
2012, to ﬁle their response brief. The United States
International Trade Commission moves Without opposi-
tion for an extension of time, until August 10, 2012, to ﬁle
the response briefs for itself and United States Customs
and Border Protection- Ashley Furniture Industries, Inc.
moves without opposition for an extension of time, until
September 10, 2012, to ﬁle its reply brief.

Upon consideration thereof,
IT Is ORDERED THAT:

The motions are granted.

FOR THE COURT
JUL 2 4 2012 [SI Jan Horbaly
Date Jan Horbaly
Clerk
cc: Joseph W. Dorn, Esq.
Jeffrey S. Grimson, Esq.
Patrick V. Gallagher, Esq. U.S.COUR‘I:II)IF§FI?PEALS FOR
Jessica R. Toplin, Esq. THE FEDERAL CIRCUIT
Craig A. Lewis, Esq. .JUL 2 4 2312
David W. DeBruin, Esq.
Nancy A. Noonan, Esq. JAN HORBALY

 

CLERK

3 ASHLEY FURNITURE V. US

Herbert G. Shelley, Esq.
$23